Order reversed, with costs in all courts, and matter remitted to Special Term for further proceedings upon the ground that the agreement sued upon was sufficient to satisfy the Statute of Frauds. (Real Property Law, § 259 [now General Obligations Law, § 5-703, subd. 2]; see, also, N. E. D. Holding Co. v. McKinley, 246 N. Y. 40, 44, 45; 1130 President St. Corp. v. Bolton Realty Corp., 300 N. Y. 63, 68; Farr v. Newman, 18 A D 2d 54, 59, affd. 14 N Y 2d 183.) We decide no other question.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke, Scileppi and Bergan.